Per curiam.
This disciplinary matter is before the Court pursuant to the petition for voluntary surrender of license filed by Donald Carlton Gibson (State Bar No. 292819). In the petition, Gibson, who has been a member of the State Bar of Georgia since 1999, admits that on December 15, 2015, he pled guilty to bank fraud, a felony, in the United States District Court for the Southern District of Georgia. Although Gibson has not yet been sentenced, he admits that by virtue of his felony conviction, he violated Rule 8.4 (a) (2) of Bar Rule 4-102. Thus, he requests that this Court accept the voluntary surrender of his license to practice law, which he acknowledges is tantamount to disbarment. The Bar has responded, asserting its belief that it is in the best interests of the Bar and the public for the Supreme Court to accept Gibson’s petition.
We have reviewed the record and agree to accept Gibson’s petition for the voluntary surrender of his license. Accordingly, the name of Donald Carlton Gibson hereby is removed from the rolls of persons entitled to practice law in the State of Georgia. Gibson is reminded of his duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.

Paula J. Frederick, General Counsel State Bar, Rebecca A. Hall, Assistant General Counsel State Bar, for State Bar of Georgia.